Citation Nr: 0304894	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
wrist injury with arthritis, currently evaluated as 20 
percent disabling.

(The issue of entitlement to service connection for left hand 
disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1972.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.

The veteran testified before a decision review officer at the 
RO in October 2000.  A transcript of this hearing has been 
associated with the claims folder.

When the veteran's case was before the Board in May 2002, it 
was remanded for issuance of a supplemental statement of the 
case.  It was returned to the Board in March 2003 for further 
appellate action.

The Board is undertaking additional development on the issue 
of entitlement to service connection for left hand disability 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When the 
additional development is completed, the Board will provide 
any notice of the development required by 38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's right wrist disability with arthritis is 
manifested by limitation of extension and radial deviation, 
pain on use, and functional limitation on repeated use; the 
resulting impairment constitutes no more than moderately 
severe impairment of muscle group VIII, without evidence of 
ankylosis of the wrist.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
right wrist disability with arthritis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45,  4.59, 4.73, Diagnostic Code 5308 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Review of the record reveals that service connection for 
right wrist disability has been in effect since December 
1972.  The initial disability evaluation of 10 percent was in 
effect from that date until August 1998, when the Board 
determined that an increase to 20 percent was warranted.  The 
RO carried out that decision and awarded the 20 percent 
evaluation effective October 1996.  

VA outpatient treatment records show that the veteran was 
seen for occupational therapy in January 1997.  He complained 
of right wrist discomfort and decreased range of motion.  The 
veteran indicated that he was a postal worker and that he had 
a history of lateral epicondylitis, aggravation of his right 
wrist condition and right shoulder rotator cuff problems due 
to his repetitive work duties.  The provider noted that the 
veteran was status post arthroscopy of the right shoulder.  
The veteran reported that his wrist pain had decreased 
secondary to being out of work due to the surgery.  The 
veteran denied current parasthesias but endorsed such 
symptoms often occurring on the ulnar border.  In March 1997 
the veteran complained of increased pain with increased 
workload at his job.  Active range of motion of the right 
wrist was extension to 40 degrees, flexion to 68 degrees, 
radial deviation to five degrees and ulnar deviation to 43 
degrees.  The veteran was provided with a transcutaneous 
electrical nerve stimulation device, but reported no 
substantial improvement with its use.  In February 1998 the 
veteran reported that he had deep pain in his right wrist 
that woke him at night.  Active ranges of motion of the right 
wrist were hyperextension to 45 and flexion to 55.  Sensation 
tested normal in both hands.  The assessment was chronic pain 
in the wrist and possible ulnar nerve compression at the 
wrist.  In August 1998 the veteran reported relief with the 
use of a wrist gauntlet.

The instant claim for increase was received in January 1999.

The veteran was afforded a VA examination in January 1999.  
He reported that he was a postal worker and that he was able 
to work adequately with the right wrist disability but wore a 
gauntlet for support.  He complained of increasing pain and 
endorsed weakness, stiffness, occasional swelling and 
occasional giving away.  He indicated that he had some 
fatigability and lack of endurance.  He described flare-ups 
about once a week that lasted one day.  He indicated that the 
pain was minimal in severity.  On physical examination, the 
examiner noted that the veteran was right handed.  
Dorsiflexion of the right wrist was 55 degrees active and 60 
degrees passive, compared to 70 degrees for the left wrist.  
Plantar flexion was 80 degrees bilaterally.  Ulnar deviation 
was 45 degrees bilaterally.  Radial deviation was 10 degrees 
on the right and 20 degrees on the left.  Grip strength was 
measured at 108 pounds bilaterally.  X-rays revealed no 
recent or significant skeletal pathology.  The diagnosis was 
status post strain, right wrist, with limitation of motion 
and discomfort.

In March 1999 the veteran was found to have no evidence of 
synovitis or wrist pain.  He had nearly full range of motion 
with 40 degrees of dorsiflexion and 90 degrees of palmar 
flexion.  Flexion was not tender and the veteran had nearly 
full radial and ulnar deviation.  The wrist extensors, 
flexors and extrinsic finger flexors and extensors were 5/5.  
The assessment indicated that he had nearly full range of 
motion and that the veteran was clinically improved by 
wearing the splint.

A September 1999 VA occupational therapy progress note shows 
that the veteran had decreased grip strength.  Flexion of the 
right wrist was to 60 degrees, extension to 25 degrees with 
pain, radial deviation to five degrees with pain, and ulnar 
deviation to 40 degrees.  The veteran was able to make a 
tight fist.  The veteran reported pain over the dorsum of his 
right hand and wrist.  The assessment was chronic right 
extensor tendonitis, most likely aggravated by the repetitive 
nature of his job.  Mild osteoarthritic changes were noted.  
A new, more rigid wrist splint was fabricated for use at work 
and with repetitive type activities.

An upper extremity physical capacity evaluation was performed 
in December 1999.  On physical examination, there was no 
tightness of the flexor or extensor musculature of the 
forearm or wrist.  There was tenderness on palpation of the 
right lateral epicondyle and proximal extensor forearm.  
Flexion was to 70 degrees, extension to 50 degrees, radial 
deviation to 5 degrees and ulnar deviation to 30 degrees.  
The veteran reported that the right hand and wrist generally 
felt somewhat swollen and tight.  He complained of occasional 
parasthesias and numbness in the right little and ring 
fingers, and occasional numbness of the  right hand at night.  
He indicated that his symptoms were aggravated by damp 
weather, computer use for greater than 15 minutes, writing 
for more than 10 minutes and home repair activities.  He 
noted that resting or minimizing use of his hand and arm, as 
well as use of his wrist splint, relieved his symptoms.  The 
examiner noted that the veteran had a rating of perceived 
capacity that corresponded with light or sedentary work 
capacity.  Strength of both upper extremities was normal on 
manual muscle testing, but the bilateral grip strength was 
noted to be 25 percent below the age norm.  The examiner 
indicated that the right grip was 10 percent greater than the 
left, and noted that generally the dominant hand is expected 
to be 10 to 15 percent stronger.  The examiner made specific 
work guideline recommendations and also recommended that the 
veteran continue to wear his wrist gauntlet.

The veteran testified before a decision review officer in 
October 2000.  He indicated that he had experienced an 
increase in pain and that he was using the other hand as a 
result.  He noted that he had loss of strength on activity, 
and indicated that his right wrist disability was affected by 
his job.  He also noted that he had difficulty performing 
tasks around the house due to his right wrist disability.  He 
denied taking time off from work due to his right wrist 
disability.

In May 2000 the veteran reported new discomfort in the 
musculature of both forearms.  He indicated that he had 
experienced success with a new wrist splint.  His concern was 
a general feeling of weakness in his right upper extremity.  
The assessment regarding the right wrist was good relief of 
pain with use of the fabricated wrist cock-up splint.  

A November 2000 progress note reveals the veteran's complaint 
of right elbow discomfort and right ulnar hand numbness.  On 
physical examination there was evidence of positive Tinel's 
sign over the cubital tunnel.  There was no evidence of 
extrinsic or intrinsic weakness on the right hand.  His right 
wrist had good range of motion.  The examiner noted that a 
June 2000 EMG revealed a mild cubital tunnel syndrome with no 
evidence of peripheral neuropathy.  The impression was mild 
cubital tunnel syndrome.

In January 2000 the veteran was seen at a VA hand clinic.  On 
physical examination, there was negative Tinel at the carpal 
tunnel and negative Phalen.  There was no thenar or 
hypothenar wasting.  The veteran had 5/5 motor strength of 
the intrinsics, pinch and extensor pollicis longus tendon.  
Froment sign was negative and the veteran had normal, two-
point discrimination at the ulnar, median and radial nerve 
distributions.  A May 2000 EMG report was noted to show mild 
ulnar neuropathy.  The impression was ulnar neuropathy.

A February 2000 treatment note indicates that nerve 
conduction studies were performed and that the right ulnar 
nerve showed no slowing across the ulnar groove.  The right 
ulnar compound muscle action potential was normal.  There 
were no abnormalities in the right ulnar and dorsal ulnar 
sensory nerve action potentials.  The conclusion was no 
evidence of a right ulnar neuropathy and no evidence of 
cervical radiculopathy.

A VA peripheral neurological examination was conducted in 
April 2001.  The veteran's history was noted.  The examiner 
indicated that although nerve conduction studies and EMG 
studies performed in 2000 suggested mild ulnar neuropathy, 
more recent studies in February 2001 showed no evidence of 
ulnar neuropathy or cervical radiculopathy.  On examination, 
there was no atrophy of the hand muscles or weakness of the 
intrinsic hand muscles.  Strength was normal to confrontation 
testing throughout.  Fine finger movements were normal, as 
was finger-to-nose testing.  The veteran had diminished 
sensation to pinprick over the ventral surface of the fifth 
digit of the right hand.  Sensation was otherwise intact.  
The examiner commented that there was no evidence of ulnar 
neuropathy at the time of examination, other than the sensory 
change in the fifth digit of the right hand.  He concluded 
that if there was a subtle ulnar neuropathy on the right, it 
was probably related to compression at the elbow and not 
related to the veteran's old wrist injury for which he was 
service connected.  He indicated that any ulnar neuropathy 
was more likely related to compression at the elbow.

On VA general medical examination in June 2001, the veteran 
had no trouble with grasping, pushing, pulling, writing or 
touching.  Dorsiflexion of the right wrist was to 50 degrees, 
palmar flexion was to 70 degrees, ulnar deviation was to 45 
degrees and radial deviation was nonexistent.  

The report of a February 2002 VA orthopedic consultation 
indicates that the veteran had continued pain in his upper 
extremities.  He complained of tingling and numbness at the 
ulnar border of both hands.  There were no swelling of the 
right wrist and no effusion.  Dorsiflexion was to 60 degrees 
and the veteran reported some very mild ulnar wrist 
tenderness.  X-rays revealed no bony abnormality.  The 
assessment was possible mild ulnar neuropathy of an 
intermittent nature and right wrist pain of unclear etiology.  

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto, correspondence from the RO to the 
veteran, and the Board's May 2002 remand, the veteran has 
been informed of the requirements for the benefits sought on 
appeal, the evidence and information needed to substantiate 
the claims, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran's VA treatment records have been associated with 
the claims folder.   The veteran has also been provided with 
appropriate VA examinations of the disability at issue.  
Other records identified or submitted by the veteran have 
also been associated with the claims folder.  Neither the 
veteran nor his representative has identified any other 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The conception of disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which has no 
substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the disability 
in cases of muscle injuries unless all the movements are 
required to be made against varying resistance (for example, 
with gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound side.  
Comparative tests of endurance and of coordination are also 
needed.  Muscle injuries alone do not necessarily limit the 
movements of adjacent joints and these movements may be 
freely carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension of the 
elbow and in dropping the arm to the side.  38 C.F.R. § 4.52.

As noted above, the veteran's right wrist disability, which 
did not involve any actual muscle injury, is currently rated 
as 20 percent disabling by analogy to Diagnostic Code 5308 
because of the function affected.  Diagnostic Code 5308 
addresses impairment of Muscle Group VIII, which governs 
extension of the wrist, fingers, and thumb, as well as 
abduction of the thumb.  A 20 percent disability rating is 
warranted when there is moderately severe impairment of 
Muscle Group VIII.  Severe impairment of Muscle Group VIII of 
the dominant arm warrants a 30 percent disability rating.

Diagnostic Code 5307 addresses impairment of Muscle Group 
VII, which governs flexion of the wrist and fingers.  
Moderate impairment of Muscle Group VII of the dominant arm 
is assigned a 10 percent disability rating.  Moderately 
severe impairment of Muscle Group VII of the dominant hand is 
assigned a 30 percent disability rating.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of motion of the major or minor wrist with 
dorsiflexion less than 15 degrees or with palmar flexion 
limited in line with forearm is assigned a 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  
Favorable ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion is assigned a 20 percent disability rating for 
the minor arm and a 30 percent disability rating for the 
major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Based on a review of the evidence of record, the Board 
concludes that the current disability rating is appropriate.  
In this regard, the Board notes that while the evidence does 
indicate limitation of extension and radial deviation, the 
veteran has denied functional hindrance due to that limited 
motion.  The veteran has continued to work and has denied 
losing work time due to his right wrist disability.  X-rays 
have been negative.  There has been no recorded atrophy of 
the hand muscles.  There is no current sensory deficit 
related to the veteran's right wrist disability.  The veteran 
has indicated on numerous occasions that the wrist gauntlet 
he wears helps alleviate activity-induced pain.  Although the 
veteran has complained of numbness and tingling in his right 
hand, February 2000 nerve conduction studies revealed no 
ulnar neuropathy.  Further, the neurological examiner in 
April 2001 concluded that if subtle ulnar neuropathy existed, 
it was probably related to compression at the elbow and 
therefore not related to the veteran's old wrist injury.  
Finally, a January 2002 progress note indicates that the 
veteran had full range of motion of both wrists.  Thus, the 
Board concludes that the extensive medical evidence of record 
does not confirm more than moderately severe disability of 
Muscle Group VIII.

The Board also concludes that the veteran's disability does 
not more nearly approximate the criteria under the applicable 
Diagnostic Codes for a 30 percent disability rating.  For 
instance, ankylosis of the wrist of the major arm has clearly 
not been shown; the disability may not be characterized as 
moderately severe limitation of flexion of the wrist and 
fingers since virtually full flexion has been consistently 
demonstrated in clinical evaluations; and severe limitation 
of extension of the wrist, fingers and thumb has not been 
demonstrated.  Therefore, a 30 percent disability rating by 
analogy to Diagnostic Codes 5214, 5307 or 5308, respectively 
may not be justified based on the evidence of record.  
Finally, a separate rating for the veteran's arthritis is not 
warranted because ratings under Diagnostic Code 5308 are 
based on limitation of motion.  As such, a rating in excess 
of 20 percent for residuals of a right wrist injury, 
including arthritis, is not warranted.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  The record reflects that the 
veteran has not required frequent hospitalization for the 
disability.  The veteran has denied that he has lost work due 
to his right wrist disability.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.


ORDER

Entitlement to an increased rating for residuals of a right 
wrist injury with arthritis is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

